Respondent was admitted to the Bar by this court on March 7, 1963 and maintains an office for the practice of law in the City of Albany. He was censured by this court on July 20, 1984 for neglect of an estate, directing payment of a commission to a fiduciary of the estate without court approval and failure to cooperate with petitioner in its investigation of an inquiry relating to the estate. The decision cautioned respondent that “his failure to promptly resolve the estate matter may subject him to further charges and that any similar dereliction or failure to cooperate with petitioner in the future will require a more severe penalty” (Matter of Kove, 103 AD2d 968, 969).
Thereafter petitioner instituted a new disciplinary proceeding charging respondent with continued neglect of the aforementioned estate and failure to cooperate with petitioner in its *987investigation of an inquiry concerning his handling of another estate matter. In this proceeding, petitioner moves for a default judgment on the ground that respondent has failed to file an answer to the petition that was personally served upon him. Respondent has also failed to appear in response to the motion.
In support of the motion, petitioner has submitted an affidavit of one of its attorneys which refers to and incorporates, inter alia, copies of letters and orders and an excerpt of respondent’s examination under oath, all of which support and corroborate the charges contained in the petition. Moreover, respondent’s failure to answer the petition or to appear is tantamount to an admission of the charges. Accordingly, petitioner’s motion for a default judgment is granted.
In determining an appropriate sanction for respondent’s misconduct, we note our prior censure, respondent’s failure to heed the warning contained therein and his failure to appear in this proceeding. Under all the circumstances, we conclude that respondent should be suspended from the practice of law for a period of six months and thereafter until further order of the court.
Motion for a default judgment granted and respondent suspended for a period of six months, the date of commencement to be fixed in the order to be entered hereon. Mahoney, P. J., Kane, Main, Yesawich, Jr., and Harvey, JJ., concur.